May 06, 2021. 
No Claims have been amended by the Applicant.
Applicant’s arguments to the rejections under 35 USC §103, filed May 06, 2021, have been fully considered and are persuasive.
Claims 2, 4-11 and 13-20 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 2, 4-11 and 13-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2 (and its dependent claims 4 and 6-10): 
“A method for managing notifications, the method comprising: receiving, using a notification server that includes a hardware processor, a first push notification directed to a first application executing on a first user device and a second push notification directed to a second application executing on a second user device; and transmitting, using the notification server, the first push notification to the user device while inhibiting the second push notification from being sent to the user device; and determining, using the notification server, that the first application has priority over the second application;”  is disclosed in prior art by Horvitz;
“ prior to transmitting the first push notification and the second push notification to a user device, determining, using the notification server, that the first user device executing the first application and the second user device executing the second application are the same user device in response to receiving the first push notification and the second push notification;” is disclosed in prior art by Wilson and in another related prior art by Chandra, however neither Wilson or Chandra show the first and second applications executing on the same user device; In another related prior art, Arnold (US Patent Application Pub. No. 2011/0029598) in [0035],[0037],[0041] shows a client device having multiple applications, using notification handling rules that describe a receiving user's receptivity to push notifications under various circumstances, however Arnold does not show discarding duplicate notifications for related applications in which the first application and the second application are deemed to be related applications based on a common developer;
determining, using the notification server, that the first push notification corresponds to the second push notification by determining, by the notification server, that the first push notification directed to the first application and the second push notification directed to the second application were transmitted to the notification server by related applications in which the first application and the second application are deemed to be related applications based on a common developer; is disclosed in prior art by Hope, however Hope does not show that the applications are deemed to be related applications based on a common developer;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 2 as a whole. 
Independent claim 11 (and its dependent claims 13-19) and Independent claim 20 are allowed for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
RANJAN . PANT
Examiner
Art Unit 2458

								/RP/
 

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458